Citation Nr: 1243237	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-39 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating (evaluation) in excess of 20 percent for left shoulder impingement.  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1975 and from July 1976 to September 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas which, in pertinent part, reopened and granted service connection for left shoulder impingement as secondary to the service-connected recurrent dislocation of the right shoulder with reconstructive surgery and arthritis, assigned at 20 percent disabling effective March 25, 2008.  


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained. 

2.  For the entire initial rating period, the service-connected left shoulder impingement has not been manifested by limitation of motion to 25 degrees from the side. 


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 percent for left shoulder impingement have not been met for the entire initial rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Code 5201 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2012); DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  The Deluca decision regarded a service-connected shoulder disability, as does this case.        

It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2012).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  38 C.F.R. § 4.59 (2012).  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Id.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2012).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Initial Rating for Left Shoulder Impingement 

In a September 2010 substantive appeal statement, in lieu of a VA Form 9, the Veteran's representative asserted disagreement with the July 2010 statement of the case, in which the RO continued the currently assigned 20 percent disability rating for left shoulder impingement. 

Pursuant to the rating criteria for the musculoskeletal system, the service-connected left shoulder impingement is initially rated at 20 percent disabling, effective March 25, 2008, for limitation of minor arm motion midway between the side and shoulder level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2012).  

Important for this case, the next-higher disability rating of 30 percent is warranted for minor arm limitation of motion to 25 degrees from side.  Id.  

Normal range of motion of the shoulder is flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

When rating musculoskeletal disabilities of the extremities, a distinction is made between major (dominant) and minor extremities.  As the Veteran reported that he is right-handed at the VA examinations, his left arm is the minor extremity. 

After a full review of the record, including the present level of disability and current lay and medical findings for the entire initial rating period on appeal, the Board concludes that an initial evaluation in excess of 20 percent for the service-connected left shoulder disability is not warranted under Diagnostic Codes 5201.  Additionally, the assignment of separate ratings for separate periods of time is not warranted.

At the May 2008 VA examination, review of the Veteran's medical history noted symptoms of pain in the left shoulder, which a prior physician attributed to the Veteran having to use that arm for all overhead work due to restrictions on the other side.  It was also noted the Veteran may experience pain after working as a custodian, which entails unloading trucks of supplies, or from sleeping on the left side.  

Upon physical examination of the left shoulder, the Veteran exhibited abduction reduced to 85 degrees, elevation to 90 degrees, internal rotation to 90 degrees, and external rotation to 60 degrees, providing evidence against this claim. 

At the October 2008 VA examination, the VA examiner reported that examination of the left shoulder is normal to inspection.  The Veteran was not tender to firm pressure about the shoulder and exhibited limited forward elevation to 130 degrees, abduction to 110 degrees, internal rotation to 90 degrees, and external rotation to 80 degrees.  At the April 2009 VA examination, the Veteran demonstrated left arm forward flexion limited to 70 degrees, abduction to 60 degrees, internal rotation to 90 degrees, and external rotation to 30 degrees, providing more evidence against this claim.

Most recently, the Veteran informed the June 2010 VA examiner that the left shoulder has "gone out" and as long as he keeps it down to his side he is "not bad."  The pain on the left shoulder is three at rest anteriorly and seven with activities such as lifting or twisting.  Upon physical examination, the left shoulder appeared unstable with provocative testing.  The Veteran displayed forward flexion to 85 degrees, abduction to 75 degrees, internal rotation to 50 degrees, and external rotation to 45 degrees.  

Review of the Veteran's VA outpatient treatment records for the entire initial rating period on appeal document left shoulder full range of motion and nontender to palpation in March 2008 and April 2008, providing more evidence against this claim.  In February 2009, he exhibited slight limited range of motion with the left arm without numbness and was assessed with pain in the left shoulder joint, and in March 2009 the Veteran reported the left shoulder hurts.  May 2008 and February 2009 x-ray results of the left shoulder were normal, and a February 2010 record noted marked decreased range of motion for both shoulders.  Moreover, the Veteran underwent a disability determination for SSA and reported suffering from unusual fatigue since 1995 and constant pain in multiple areas of the body, to include the left shoulder, which interferes with his sleep.  Additionally, two lay statements received in June 2008 noted, in pertinent part, the Veteran complained about the left shoulder and observation of the Veteran in pain without any further specification as to the location.

The Board acknowledges the Veteran's reported history of symptomatology regarding the service-connected left shoulder impingement, to include pain, instability, and fatigue, as discussed above during this appeal period, and that he is competent to report such symptoms because this requires only personal knowledge as it comes through ones symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board concludes that the Veteran's subjective complaints of additional limitation of function are currently contemplated in the 20 percent disability rating and that an initial evaluation in excess of 20 percent for the service-connected left shoulder disability is not warranted based on application of 38 C.F.R. §§ 4.40 , 4.45, and DeLuca, 8 Vet. App. at 202.  It is important for the Veteran to understand that without consideration of pain the objective medical evidence would not provide a basis for the current evaluation, let alone a higher evaluation.  In this regard, the Board must note that several of the examination reports indicate normal or near normal ranges of motion in the shoulder or ranges of motion that would provide evidence against the current evaluation, let alone a higher evaluation. 

In light of the Veteran's reported pertinent symptomatology, the May 2008 VA examiner reported that after three repetitions, there was no change in range of motion and no increase in pain or the existence of spasm or tenderness, providing more highly probative evidence against this claim, which clearly takes into consideration the Veteran's problem with pain.  The October 2008 VA examiner noted that after three repetitions, there was no further loss of range of motion due to pain, spasm, tenderness, or fatigue.  The April 2009 VA examiner documented that although pain on motion was noted, range of motion did not change after three repetitions and the Veteran did not describe flare ups or have instability.  Moreover, the June 2010 VA examiner concluded the Veteran did not demonstrate additional limitation with repetitive testing in light of objective evidence of painful motion in the shoulders and instability of the left shoulder.

Fully considering the lay and medical evidence regarding the service-connected left shoulder impingement, the reported symptomatology for the entire initial rating period noted above shows some limitation of motion of the left shoulder but not to 25 degrees from the side.  The 20 percent disability rating currently assigned recognizes limitation of arm motion midway between side and shoulder level under Diagnostic Code 5201 during the appeal period.  Thus, a preponderance of the evidence is against an initial evaluation in excess of 20 percent for the service-connected left shoulder impingement for the entire initial rating period on appeal.  38 C.F.R. §§ 4.3, 4.7. 


Additional Considerations

The Board has considered evaluating the service-connected left shoulder disability under all other potentially appropriate diagnostic codes for the shoulder and arm.  In this case, the Veteran exhibited movement of the left shoulder throughout the entire initial rating period as documented in the VA examination reports discussed above, the June 2010 VA examiner specifically noted the left shoulder scapular and abducted external rotation show normal bony anatomy, and the evidence of record does not indicate impairment of the left humerus or clavicle.  Therefore, Diagnostic Codes 5200, 5202, and 5203 are not for application and do not provide higher evaluations for the Veteran's left shoulder impingement.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. at 594.  However, after careful review of the available diagnostic codes and the lay and medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign an evaluation in excess of 20 percent for the entire initial rating period on appeal.

The Board further notes that in a July 2010 rating decision, the RO granted the issue of entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), effective March 25, 2008.  In a January 2011 rating decision, the RO also considered and denied on the merits the issue of entitlement to service connection for arthritis of the left shoulder.  This issue was not appealed to the Board. 

Lastly, an extra-schedular rating may be provided in exceptional cases.  38 C.F.R. § 3.321 (2012).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. 

In this case, the Board finds that the schedular rating criteria adequately contemplate and describe the symptoms and impairment caused by the service-connected left shoulder impingement symptoms, to include limitation of motion, pain, muscle spasm, instability, and fatigue.  An evaluation of 20 percent is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflect that those manifestations are not present in this case.  

The currently assigned 20 percent disability rating contemplates the Veteran's complaints and objective findings of pain, spasm, and instability and there were no findings of additional functional loss to warrant an evaluation in excess of the currently assigned 20 percent rating for the entire initial rating period on appeal.  See 38 C.F.R. §§ 4.40, 4.45, and DeLuca, 8 Vet. App. at 205.  For the entire initial rating period and under Diagnostic Code 5201, the competent and more probative evidence of record does not show the service-connected left shoulder disability has been manifested by limitation of motion to 25 degrees from the side for a higher 30 percent rating.  

Additionally, while the Board acknowledges the Veteran's assertion on the March 2009 SSA disability determination report that pain from his left shoulder (providing, for the most part, the basis for the current evaluation), as well as from multiple other areas of the body, interfere with his ability to sleep, the evidence of record does not indicate complaints or treatment for any such sleep disorder symptomatology and there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards in this case.  For these reasons, referral for extra-schedular consideration for the service-connected left shoulder impingement on appeal is not required.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

In addition, the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, an April 2008 letter included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

The Board finds that the VCAA notice requirements have been satisfied by the April 2008 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post-service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The claim on appeal arises from the Veteran's disagreement with the initial disability rating of 20 percent assigned after the grant of service connection.  The courts have held, and VA's General Counsel has interpreted that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-03 (separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  See also 38 C.F.R. § 3.159(b)(3)(i) (there is no duty to provide VCAA notice upon receipt of a notice of disagreement).

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim on appeal, the evidence of record includes VA outpatient treatment records, treatment records from the Social Security Administration, lay statements received in June 2008, and VA joints examination reports dated May 2008, October 2008, April 2009, and June 2010.  The VA examiners recorded pertinent examination findings and provided conclusions with supportive rationale.  The Board notes that the VA examination reports are probative with regard to the nature and severity of the service-connected left shoulder disability during the appeal period.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board acknowledges that the Veteran's most recent VA examination was approximately two years ago; however, an additional VA examination is not warranted in this case because the evidence of record does not indicate that the Veteran's service-connected left shoulder impingement has become more severe since the June 2010 VA examination.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

ORDER

An initial disability evaluation in excess of 20 percent for service-connected left shoulder impingement syndrome is denied.   


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


